EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by John Wang on July 27, 2022.

The application has been amended as follows:
In the Claims:
Amend Claim 5 to the following: 
5.  (Currently Amended) A non-transitory computer readable medium that includes computer readable instructions that when executed by a processor cause the processor to perform steps, 
receiving a newly-input first sentence on a chat screen; 
dividing each of past-input first sentences into words; 
detecting, from synonyms corresponding to each of a plurality words, synonyms corresponding to each of the words obtained by dividing each of the past-input sentences;
establishing association information associating each of the past-input first sentences with the synonyms corresponding to each of the words obtained by dividing each of the past-input sentences and storing the association information;
determining appearance frequency of the synonyms corresponding to each of the words obtained by dividing each of the past-input sentences based on the association information;
selecting, from the synonyms corresponding to each of the plurality of words stored in a memory, the synonyms corresponding to each of the words obtained by dividing each of the past-input first sentences, in descending order of the appearance frequency; 
storing the selected synonyms in the memory; 
dividing the newly-input first sentence into words; 
detecting synonyms corresponding to each of the words obtained by dividing the newly-input first sentence, from [[a]] the memory storing the synonyms corresponding to each of the words obtained by dividing each of the past-input first sentences selected in [[a]] the descending order of appearance frequency the plurality of words 
determining whether there is at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence;
under a condition that there is at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, retrieving, from the memory storing second sentences in association with the past-input first sentences, the at least one of the second sentences corresponding to the newly-input first sentence, based on the detected synonyms and the words of the newly-input first sentence and displaying the at least one of the second sentences on the chat screen; and
under a condition that the at least one of the second sentences comprise two or more second sentences corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, displaying an indication that receives a selection of one of the two or more second sentences corresponding to the newly-input first sentence and an indication that receives a response indicating that no second sentence to be selected is present on the chat screen, and when a selection of the indication that no second sentence to be selected is present is received, presenting a different option to give an answer; and
under a condition that there is not at least one of the second sentences, in the memory storing the second sentences, corresponding to the newly-input first sentence based on the detected synonyms and the words of the newly-input first sentence, receiving another newly-input first sentence.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1 and 5:
The prior art discloses each of the individual limitations for the reasons discussed in past office actions.
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1 and 5 are allowable.

Claims 2-4 and 6:
	The claims are dependent upon Claim 1 and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176